DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 10/12/21.  Claims 1-3 and 6-21 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 6-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (2013/0102283).
Claim 1:  Lau et al. discloses a method for administering a physical access control system, the method comprising:
receiving sensor data from one or more sensors deployed in a facility, the sensor data including information describing at least one of a user’s activity within a particular zone of the (determining a user’s user stays/POIs and the user’s current state including location, time and what the user is doing) [page 2, paragraph 0024 | page 3, paragraphs 0026-0027];
comparing the sensor data to one or more user models that describe at least one of a normal or expected user activity within the particular zone of the facility or normal or expected user movement between the plurality of zones of the facility(compare between the profile of the registered user and the observed information of the present user) [page 2, paragraph 0018 | page 6, paragraphs 0066-0067], wherein the normal or expected user activity within the particular zone of the facility comprises a predetermined number of steps a user is expected to take within the particular zone, and wherein the normal or expected user movement between the plurality of zones of the facility comprises a predetermined number of steps taken between the plurality of zones(profile includes unique fingerprint identifiers of the user such as speed/cadence/pace at which user normally walks and time duration at which user carries out the activities) [page 3, paragraph 0027 | page 6, paragraphs 0069-0070 | page 7, paragraph 0084];
based on the comparison of the sensor data to the one or more user models, determining that the user’s activity does not fall within at least one of the normal or expected user activity within the zone of the facility or the normal or expected user movement between the zones of the facility(threshold level of confidence not met) [page 6, paragraph 0074]; and
in response to determining that the user’s activity does not fall within at least one of the normal or expected user activity within the particular zone of the facility or the normal or expected user movement between the plurality of zones of the facility, decreasing a trust level assigned to the user for the physical access control system(confidence level used to set a level of security for a mobile device used in various access control systems) [page 7, paragraph 0085 | page 9, paragraph 0106].
Claim 2:  Lau et al. discloses the method of claim 1, further comprising in response to decreasing the trust level assigned to the user, increasing authentication requirements for the user to gain access to at least one secured asset [page 2, paragraph 0020 | page 6, paragraph 0074].
Claim 3:  Lau et al. discloses the method of claim 2, wherein increasing authentication requirements for the user comprises requiring the user to submit to multi-factor authentication that would not otherwise be required of the user if the trust level had not been decreased(require user to present additional identification information instead of simply allow access to various access system based on the level of confidence of the authentication process being sufficient) [page 2, paragraph 0020 | page 6, paragraph 0074].
Claim 6:  Lau et al. discloses the method of claim 1, wherein at least one of the normal or expected user activity within the particular zone of the facility or the normal or expected user movement between the plurality of zones of the facility comprises at least one of (i) the user following a predetermined path within the facility within a programmable tolerance range and (ii) the user having a predetermined pace within a programmable tolerance range [page 2, paragraph 0018 | page 3, paragraphs 0029-0030 | page 4, paragraphs 0045 & 0048].
Claim 7:  Lau et al. discloses the method of claim 1, wherein at least one of the normal or expected user activity within the particular zone of the facility or the normal or expected user movement between the plurality of zones of the facility comprises a predetermined amount of time spent by the user within a given zone of the facility [page 3, paragraph 0029].
Claim 8:  Lau et al. discloses the method of claim 1, wherein the sensor data comprises a step count from an accelerometer held by the user [page 4, paragraph 0048].
Claim 9:  Lau et al. discloses the method of claim 1, wherein the sensor data comprises one or more images captured from an image capture device [page 5, paragraph 0055 | page 7, paragraph 0078].
Claim 10:  Lau et al. discloses the method of claim 1, wherein the one or more user models comprise at least one of historical data specific to the user and historical data specific to a group of users [page 7, paragraph 0084 | page 9, paragraph 0106].
Claim 11:  Lau et al. discloses an access control system, comprising:
a reading device associated with and configured to protect access to a physical asset [page 9, paragraph 0106], and further configured to communicate with a user’s portable device(mobile device is configured to communicate with a user’s keyboard to receive user input  and/or configured to communicate with a user’s network device to receive additional user-related information) [page 5, paragraphs 0061 & 0063];
at least one sensor deployed in a position to obtain sensor data describing at least one of the user’s activity within a particular zone of a facility or the user’s movement between a plurality of zones of the facility [page 2, paragraph 0024 | page 3, paragraphs 0026-0027];
access control rules, employed by the reading device, and that include a first set of access control rules and a second set of access control rules used to determine whether or not the user is allowed access to the physical asset, wherein the second set of access control rules is more onerous for the user as compared to the first set of access control rules(different access control requirements at different levels of confidence of the authentication process) [page 2, paragraph 0020 | page 6, paragraph 0074]; and
a pace/path authentication system that compares the sensor data to one or more user models that describe at least one of a normal or expected user activity within the particular zone 
Claim 12:  Lau et al. discloses the access control system of claim 11, wherein the pace/path authentication system is further configured to, in response to determining that the user’s activity does not fall within at least one of the normal or expected user activity within the particular zone of the facility or the normal or expected user movement between the plurality of zones of the facility, decrease a trust level assigned to the user [page 6, paragraph 0074 | page 7, paragraph 0085 | page 9, paragraph 0106].
Claim 13:  Lau et al. discloses the access control system of claim 11, wherein the pace/path authentication system maintains a library of models that includes one or more of a pace authentication model, a path authentication model, or a combined pace/path authentication model [page 2, paragraph 0018 | page 3, paragraphs 0029-0030 | page 4, paragraphs 0045 & 0048].
Claim 14:  Lau et al. discloses the access control system of claim 13, wherein at least one model from the library of models is used as the one or more models that describe the normal or expected user activity within the particular zone of the facility or the normal or expected user movement between the plurality of zones of the facility [page 6, paragraphs 0069-0070 | page 7, paragraph 0084].
Claim 15:  Lau et al. discloses the access control system of claim 14, wherein the models in the library of models are trained using the sensor data in the event that the user is granted access to the physical asset [page 10, paragraph 0110].
Claim 16:  Lau et al. discloses the access control system of claim 11, wherein the second set of access control rules require the user to submit to multi-factor authentication whereas the first set of access control rules do not require the user to submit to multi-factor authentication [page 2, paragraph 0020 | page 6, paragraph 0074].
Claim 17:  Lau et al. discloses the access control system of claim 11, wherein the first set of access control rules enables the user to access the physical asset without performing any authentication with the reading device [page 2, paragraph 0020 | page 6, paragraph 0074].
Claim 18:  Lau et al. discloses the access control system of claim 11, wherein at least one of the normal or expected user activity within the particular zone of the facility or the normal or expected user movement between the plurality of zones of the facility comprises at least one of (i) the user following a predetermined path within the facility within a programmable tolerance range and (ii) the user having a predetermined pace within a programmable tolerance range [page 2, paragraph 0018 | page 3, paragraphs 0029-0030 | page 4, paragraphs 0045 & 0048].
Claim 19:  Lau et al. discloses a non-transitory computer readable medium comprising processor-executable instruction that, when executed by a processor, enable the execution of a method that comprises:
receiving sensor data from one or more sensors deployed in a facility, the sensor data including information describing at least one of a user’s activity within a particular zone of the facility or the user’s movement between a plurality of zones of the facility [page 2, paragraph 0024 | page 3, paragraphs 0026-0027];
comparing the sensor data to one or more user models that describe at least one of a normal or expected user activity within the particular zone of the facility or normal or expected user movement between the plurality of zones of the facility [page 2, paragraph 0018 | page 6, 
based on the comparison of the sensor data to the one or more user models, determining that the user’s activity does not fall within at least one of the normal or expected user activity within the particular zone of the facility or the normal or expected user movement between the plurality of zones of the facility [page 6, paragraph 0074]; and
in response to determining that the user’s activity does not fall within at least one of the normal or expected user activity within the particular zone of the facility or the normal or expected user movement between the plurality of zones of the facility, decreasing a trust level assigned to the user for the physical access control system [page 7, paragraph 0085 | page 9, paragraph 0106].
Claim 20:  Lau et al. discloses the non-transitory computer readable medium of claim 19, wherein the one or more user models that describe the normal or expected user activity within the particular zone or the normal or expected user movement between the plurality of zones further comprises at least one of: a model describing historical pace behaviors for the user and a model describing historical path behaviors for the user [page 2, paragraph 0018 | page 3, paragraphs 0029-0030 | page 4, paragraphs 0045 & 0048 | page 7, paragraph 0084 | page 9, paragraph 0106].
Claim 21:  Lau et al. discloses the access control system of claim 17, wherein the second set of access control rules requires the user to perform authentication with the reading device in order to access the physical asset(may require user to provide additional identification information for verifying the user) [page 2, paragraph 0020 | page 6, paragraph 0074].

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.
First, Applicant argues that the prior art of record does not disclose using one or more models of user activity, as claimed; in particular, Applicant appears to contend that the motion patterns described by Lau et al. do not rise to the level of teaching a predetermined number of steps a user is expected to take within a zone of a facility or between zones of the facility.
Initially, Examiner notes that the motion patterns of Lau et al. are described to include various behavioral patterns of a user, such as the speed/cadence/pace at which the user walks [page 7, paragraph 0084]; thus, reasonably suggests learning the user’s normal/expected steps per minute and the normal/expected speed and pace at which the user walks.
Lau et al. goes on to disclose learning the user’s normal/expected routes and speed on the routes and/or the user’s transportation patterns including the mode of transportation and the time duration [page 3, paragraph 0030 | page 7, paragraph 0084]; thus, reasonably suggests learning the normal/expect total time duration at which the user walks on various routes.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Lau et al. appears to fairly suggest using one or more models of user activity that describe a predetermined number of steps a user is expected to 
Second, Applicant argues that the prior art of record does not disclose a reading device, as claimed; in particular, Applicant appears to contend that the mobile device of Lau et al. does not rise to the level of teaching the protection of access to a physical asset, nor that it is further configured to communicate with a user’s portable device.
Initially, Examiner notes that the mobile device of Lau et al. is described as being useable for various purposes such as payments, computer system access, building/room access and/or automotive access [page 9, paragraph 0106]; thus, reasonably suggests the mobile device being configured to protect access to various physical assets since the user’s motion patterns are read/analyzed through the mobile device before the user is allowed access.
Examiner further notes that Lau et al. goes on to describe the mobile device being configured to communicate with at least one of a user’s keyboard and a user’s network device (ie. a user’s network router, wireless hotspot, Bluetooth device, NFC device, etc.) [page 5, paragraphs 0061 & 0063 | page 7, paragraph 0078]; thus, reasonably suggests the mobile device being further configured to communicate with one or more other user’s portable devices.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Lau et al. appears to fairly suggest a reading device configured in accordance with the recited claim scope.
Third, Applicant argues that the prior art of record does not disclose access control rules employed by the reading device, as claimed; in particular, Applicant appears to contend that Lau et al. does not disclose the reading device, it also cannot disclose the access control rules which are specifically employed by the reading device.
Examiner respectfully disagrees and submits the prior art of record does in fact disclose the allegedly deficient features as Lau et al. has been shown to teach a substantially similar reading device which is used to provide access to a physical asset, as already discussed above.
Fourth, Applicant argues that the prior art of record does not disclose using one or more models of user activity, as claimed; in particular, Applicant appears to contend that the disclosure of Lau et al. does not rise to the level of teaching historical pace behaviors and/or historical path behaviors for a group of users because it only speaks to a single user.
Initially, Examiner notes that Lau et al. has been shown to teach the use of one or more models of user activity which describes historical pace behaviors and historical path behaviors of a user, as already discussed above.
Examiner further notes that Lau et al. goes on to describe practicing the invention across a plurality of registered users by collecting user data and generating/storing a respective profile for each user of the plurality of registered users [pages 8-9, paragraphs 0097-0098].
Moreover, Examiner respectfully submits that one of ordinary skill in the art could also reasonably interpret the claimed “group of users” to be a group having one user because the claim language does not appear to necessarily require that the group include at least two users.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Lau et al. appears to fairly suggest describing the behaviors for a group of users in accordance with the recited claim scope.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/EDWARD ZEE/Primary Examiner, Art Unit 2435